Citation Nr: 0635653	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to May 8, 2000, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD), bipolar disorder, and major depressive 
disorder, associated with urethral stricture.  


REPRESENTATION

Veteran represented by:  William A. L'Esperance, Attorney at 
Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 10, 1973 to March 16, 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for psychiatric disability, effective May 
8, 2000.  The veteran appealed the effective date of the 
award of service connection.  

The Board notes that this case has a somewhat complex 
adjudicatory history, and a brief overview is helpful.  Prior 
to receipt of a claim for service connection for PTSD in 
March 2000, the RO had twice denied claims for service 
connection for PTSD.  Then in May 2000, the veteran submitted 
a claim of service connection for a psychiatric disorder 
claimed as due to his service-connected urethral stricture.  
The RO in a September 2000 decision denied the claims for 
service connection for PTSD and for secondary service 
connection for a psychiatric disorder.  It appears that the 
veteran, in September 2000, submitted what may be construed 
as a notice of disagreement with regard to the PTSD claim; 
however, the RO never issued a statement of the case on that 
issue.  Meanwhile, the veteran pursued the issue of secondary 
service connection for a psychiatric disorder (other than 
PTSD) with the submission of additional medical evidence, and 
in a December 2001 rating decision, the RO granted service 
connection for dysthymic disorder associated with the 
service-connected urethral stricture, effective from May 8, 
2000 (date of receipt of the claim).  The veteran thereafter 
claimed entitlement to an earlier effective date for the 
grant of service connection for dysthymic disorder, while 
simultaneously claiming that his psychiatric disorder 
consisted of a diagnosis of PTSD.  The RO, in a July 2003 
rating decision, denied an earlier effective date for the 
grant of service connection for dysthymic disorder, and also 
continued to deny the veteran's claim of service connection 
for PTSD.  However, in a May 2004 rating decision, the RO 
granted a higher rating for the service-connected psychiatric 
disorder, but in doing so it recharacterized the disorder as 
PTSD, bipolar disorder, and major depressive disorder 
(previously rated as dysthymic disorder) associated with 
urethral stricture.  (The RO stated that medical evidence 
indicated that the issues of PTSD and other psychiatric 
diagnoses were inextricably intertwined.)  Thus, the RO 
essentially established service connection for PTSD, and 
maintained the effective date of the award as May 8, 2000.  
The RO received a notice of disagreement in June 2004 with 
the effective date, and the RO issued a statement of the case 
on the earlier effective date issue in October 2004, after 
which the veteran perfected his appeal with a substantive 
appeal in December 2004.  

The Board also notes that in his substantive appeal, received 
in December 2004, the veteran requested to appear and testify 
at a personal hearing at the RO before a Veterans Law Judge.  
By letter in September 2005, he was notified of a hearing 
scheduled in October 2005, but he failed to appear for the 
hearing.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
unappealed rating decisions of June 1997 and December 1999; 
an application to reopen the claim of service connection for 
PTSD was received by the RO on March 14, 2000.  

2.  An initial claim of entitlement to service connection for 
a psychiatric disorder secondary to the service-connected 
urethral stricture was received by the RO on May 8, 2000, and 
the RO thereafter granted service connection for dysthymic 
disorder associated with the urethral stricture, effective 
May 8, 2000, an award for which the veteran pursued an 
earlier effective date.  

3.  In a September 2000 rating decision, the RO denied 
service connection for PTSD, determining that new and 
material evidence had not been received to reopen the claim; 
later in September 2000, the veteran initiated an appeal of 
that decision.    

4.  In a May 2004 rating decision, the RO granted a higher 
rating for the service-connected psychiatric disorder, which 
it recharacterized as PTSD, bipolar disorder, and major 
depressive disorder (previously rated as dysthymic disorder) 
associated with urethral stricture, thus effectively granting 
service connection for PTSD, with an effective date 
maintained as May 8, 2000.  

5.  As the veteran's application to reopen a claim of 
entitlement to service connection for PTSD was received by 
the RO on March 14, 2000, together with supporting medical 
evidence to substantiate the claim, and the RO thereafter 
granted service connection initially for dysthymic disorder, 
which was replaced with PTSD among other psychiatric 
disorders, the proper effective date is March 14, 2000.


CONCLUSIONS OF LAW

1.  The June 1997 and December 1999 RO rating decisions, 
which denied service connection for PTSD, are final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996, 1999).  

2.  The proper effective date for the grant of service 
connection for PTSD and other psychiatric disorders is March 
14, 2000, the date of receipt of an application to reopen the 
PTSD claim with new and material evidence.  38 U.S.C.A. §§ 
5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claim on appeal, the Board notes that the 
RO provided the veteran with content-complying VCAA notice on 
the underlying claim of service connection for PTSD.  Where, 
as here, service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date for the award of service connection 
for PTSD, bipolar disorder, and major depressive disorder, 
associated with urethral stricture.  Dingess at 19 Vet. App. 
473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The veteran was afforded the opportunity to testify 
at a personal hearing before a Veterans Law Judge, but he 
failed to appear at a scheduled hearing in October 2005.  The 
RO has obtained the veteran's service medical records and VA 
treatment records.  The veteran has not identified any 
additionally available evidence, to include private treatment 
records, for consideration in his appeal.  

Given the nature of the earlier effective date claim, which 
is largely based on historical records, VA has not conducted 
contemporaneous medical inquiry in an effort to substantiate 
that claim on appeal, although the veteran was afforded VA 
psychiatric examinations in August 2000 and April 2004 to 
substantiate the underlying claim of service connection.  38 
U.S.C.A.§ 5103A(d).  The Board notes that the evidence 
reviewed includes statements submitted by the veteran 
historically, as well as medical evidence relevant to the 
service-connected psychiatric disorders.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claim. As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the grant of service connection for 
PTSD, bipolar disorder, and major depressive disorder, 
associated with urethral stricture, should be made effective 
prior to May 8, 2000, the date that the RO assigned.  He 
specifically contends that he is entitled to an effective 
date retroactive to the time of service in 1973.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

In this case, the veteran was separated from active duty on 
March 16, 1973.  The claims file shows that his initial 
compensation claim relative to PTSD (or any psychiatric 
disorder) was received by the RO in May 1996.  The file 
discloses no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  

This original claim was denied by the RO in a June 1997 
rating decision.  The RO in a December 1999 rating decision 
also denied the veteran's application to reopen his claim of 
service connection for PTSD.  The RO notified the veteran of 
these decisions and his appellate rights in letters dated in 
June 1997 and December 1999.  As he did not initiate an 
appeal by the filing of a notice of disagreement with the 
decisions within one year of the decision notifications, the 
June 1997 and December 1999 RO decisions are considered 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996, 1999).  

Inasmuch as the June 1997 and December 1999 RO decisions are 
final, the effective date of the grant of service connection 
for PTSD must be determined in relation to a subsequent 
reopened claim supported by new and material evidence.  A 
final decision can be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the RO's last final disallowance of the claim in 
December 1999, the next application to reopen the claim for 
service connection for PTSD (or any psychiatric disorder) was 
received from the veteran on March 14, 2000.  Then, on May 8, 
2000, the RO received an initial claim of entitlement to 
service connection for a psychiatric disorder secondary to 
the service-connected urethral stricture.  

In a September 2000 rating decision, the RO denied service 
connection for PTSD, determining that new and material 
evidence had not been received to reopen the claim.  Later 
that month, the RO received a statement in which the 
veteran's representative at the time, on behalf of the 
veteran, expressed disagreement with the decision.  The 
veteran thereafter continued to pursue an appeal for service 
connection for PTSD.  

Meanwhile, in a December 2001 rating decision, the RO granted 
service connection for dysthymic disorder associated with the 
urethral stricture, effective May 8, 2000.  The veteran then 
pursued a claim for an earlier effective date for the award 
of service connection.  

In a May 2004 rating decision, the RO granted a higher rating 
for the service-connected psychiatric disorder; however, the 
RO recharacterized the psychiatric disorder as PTSD, bipolar 
disorder, and major depressive disorder (previously rated as 
dysthymic disorder) associated with urethral stricture.  
Thus, the RO effectively granted service connection for PTSD, 
but maintained the effective date of the award of service 
connection as May 8, 2000.  

After careful review of the foregoing, the Board finds that 
the proper effective date for the award of PTSD and other 
psychiatric disorders is March 14, 2000.  This is based on 
the fact that the veteran's application to reopen a claim of 
entitlement to service connection for PTSD was received by 
the RO on March 14, 2000, together with supporting medical 
evidence to substantiate the claim (i.e., a medical statement 
in which the veteran's diagnosed PTSD was attributed to 
military experiences), which the veteran continuously pursued 
until he was initially awarded service connection for 
dysthymic disorder, which was replaced with PTSD and other 
psychiatric disorders.  

The earliest effective date legally permitted in this case, 
for the grant of service connection for PTSD (or any 
psychiatric disorder), is March 14, 2000, which is the date 
of RO receipt of the application to reopen the PTSD claim 
supported by new and material evidence.  No earlier effective 
date is permitted by law in this case.  Between the date of 
the RO's December 1999 rating decision and the date of the 
RO's receipt of the application to reopen the PTSD claim on 
March 14, 2000, the file discloses no evidence of the 
veteran's intent to file either an appeal with regard to the 
December 1999 decision or an application to reopen his PTSD 
claim.  Thus, as noted, after a final disallowance, the 
operative date for purposes of assigning an effective date 
for an award of service connection is the date of VA receipt 
of the claim to reopen or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  With the application to reopen the PTSD claim 
in March 2000 was a medical statement dated earlier in March 
2000, in which the VA medical director of a PTSD day hospital 
program related the veteran's diagnosis of PTSD to 
experiences in the military.  Such medical evidence 
constitutes supporting evidence to substantiate the veteran's 
underlying claim of service connection for PTSD.  Thus, the 
date of VA receipt of the claim to reopen on March 14, 2000, 
which comes after the date entitlement arose, is the 
operative date in this case.  

For the above-stated reasons, March 14, 2000 is the correct 
effective date for the award of service connection for PTSD 
and the other psychiatric disorders of bipolar disorder and 
major depressive disorder.  


ORDER

To the extent that an effective date of March 14, 2000, for 
the grant of service connection for PTSD, bipolar disorder, 
and major depressive disorder, associated with urethral 
stricture, is in order, the veteran's appeal is granted.



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


